DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of Application

Claims 21, 22, 24, 25, 28-37 and 40 are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
 
Response to Arguments
	Applicant’s remarks dated 28 February 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
	The rejection of claims 21, 22, 24, 25, 28 and 29 under 35 U.S.C. 103 over Boryta in view of Bourcier, Jost, and Brown is WITHDRAWN over the instant amendment requiring the pH be raised above 5 as Jost desires to lower the pH to precipitate out the silica and iron as discussed in Remarks at 7.

	The rejection of claims 21, 24, 25,28 and 29 under 35 U.S.C. 103 over Brown in view of Jost and Bourcier is WITHDRAWN over the instant amendment requiring raising the pH above 5.
	The traversal against modifying Brown with Jost is that “Brown also teaches away from the pH range . . . Brown teaches ncreasing the pH of the brine from about 10.5 to about 11.5, and preferably around 11, and adding lithium carbonate to precipitate compounds. Therefore, one of ordinary skill in the art would have no motivation to modify Brown with the teachings of Jost” (Remarks at 8), this is persuasive as Jost uses a lower pH range.

	The rejection of claims 30 an 31 under 35 U.S.C. 103 over Bourcier, Brown and Jost and in further view of Dyvesteyn is WITHDRAWN as the base rejection was withdrawn.

	The rejection of claims 30 and 31 under 35 U.S.C. 103 over Brown in view of Bouricier and Jost and in further view of Duyvesteyn is WITHDRAWN as the base rejection was withdrawn.

	The rejection of claim 32, 33 and 37 under 35 U.S.C. 103 over Boryta in view of Bourcier and Duyvestyn is MAINTAINED. The rejection of claim 34 over the same in further view of Jost is also MAINTAINED.
	The traversal is that “one of ordinary skill in the art would have no motivation to modify the teachings of Boryta and Brown with the teachings of Duvesteyn. Duvesteyn is directed to a process of recovering pure zinc from a geothermal brine . . . also discloses that the process also recovers other metals, such as lead and silver, from the geothermal brine . . . Duvesteyn teaches selectively extracting silver and lead followed by extracting zinc using a water-immiscible anionic organic solvent. The zinc is loaded during extraction for downstream recovery. Duvesteyn makes no mention of recovering or concentrating lithium in the geothermal brine, and instead uses the spent brine as a wash solution. In contrast, Boryta and Brown are both directed to recovering lithium carbonate or lithium hydroxide.” (Remarks at 8-9). This is not persuasive as utilizing Duvesteyn in Bortya would allow one of ordinary skill in the art to recover zinc and remove other impurities, the fact a wash solution of the brine is utilized is immaterial to the nexus of metal value removal. The rejection over claim 34 was made en masse over the independent rejection.
	The rejection of claims 32, 35 and 36 under 35 U.S.C. 103 over Brown in view of Bourcier and Duyvestyn is MAINTAINED. As is the rejection of claim 34 over the same in further view of Jost.
	The traversal is the same as that over the Bortya in view of Bourcier and Duvestyen rejection and is considered not persuasive for the same reason. The rejection over claim 34 was made en masse over the independent rejection.

	The Obviousness-Type Double Patenting rejection of claim 21 over claim 16 of US Patent No. 8741256 in view of Bourcier, Jost, and Brown is WITHDRAWN over the instant amendment as Jost suggests lowering the pH to remove silica and iron via precipitation.

	The Obviousness-Type Double Patenting rejection of claim 21 over claim 16 of US Patent No. 9034794 is WITHDRAWN over the instant amendment as Jost suggests lowering the pH to remove silica and iron via precipitation.

	The Obviousness-Type Double Patenting of claim 32 over claim 16 of US Patent No. 8741256 inv iew of Bourcier and Duvestyen is MAINTAINED and the rejection as not particularly traversed. While applicants request that the rejection be held in abeyance, this is not permissible (See MPEP 804, note that these rejections are also non-provisional).

	The Obviousness-Type Double Patenting rejection of claim 32 over claim 2 of US Patent No. 9034294 in view of Bourcier and Duyvesteyn is also MAINTAINED.



Double Patenting
	The Obviousness-Type Double Patenting rejection of claim 32 over claim 2 of US Patent No. 9034294 in view of Bourcier and Duvestyen from the Office Action dated 30 November 2021 is hereby incorporated by reference in its entirety.

	The Obviousness-Type Double Patenting rejection of 32 over claim 16 of US Patent No. 8741256 in view of Bourcier and Duvestyen is hereby incorporated by reference in its entirety from the Office Action dated 30 November 2021.

Claims 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 8741256 in view of Bourcier and Brown. The ‘256 claim discloses more specific removal steps from a geothermal brine (which inherently contains iron), but does not expressly state usage of RO. Bourcier discloses that lithium and silica can be concentrated via RO (Bourcier at 12-13). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the ‘256 patent in view of the RO of Bourcier. The teaching or suggested motivation in doing so being make silica removal easier to precipitate which fits within the desires of ‘256 to perform silica management (Id.). Brown discloses in a process for recovering lithium from a geothermal brine (Brown at “Abstract” & 4:31) that lithium chloride-rich stream can be converted to lithium hydroxide via an electrochemical cell (Brown at 3:35-58) and then converted to lithium carbonate via carbon dioxide exposure on the lithium hydroxide (Id.). Brown also discloses setting the pH between 10.5 and 11.5 (Brown at 3:20-30) to precipitate out iron, calcium and manganese (While silica removal is not expressly stated, given application of the same aspect of increasing pH above 5, silica precipitation would be expected absent evidence to the contrary though the Office cannot test for this, see MPEP 2112 V). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of ‘256 in view of the electrochemical cell of Brown. The teaching or suggested motivation in doing so being the ability to recover other lithium products and high purity lithium carbonate, further concentrate lithium (Id.).

Claims 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9034294 in view of Bourcier and Brown. The ‘256 claim discloses more specific removal steps from a geothermal brine (which inherently contains iron), but does not expressly state usage of RO. Bourcier discloses that lithium and silica can be concentrated via RO (Bourcier at 12-13). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the ‘256 patent in view of the RO of Bourcier. The teaching or suggested motivation in doing so being make silica removal easier to precipitate which fits within the desires of ‘256 to perform silica management (Id.). Brown discloses in a process for recovering lithium from a geothermal brine (Brown at “Abstract” & 4:31) that lithium chloride-rich stream can be converted to lithium hydroxide via an electrochemical cell (Brown at 3:35-58) and then converted to lithium carbonate via carbon dioxide exposure on the lithium hydroxide (Id.). Brown also discloses setting the pH between 10.5 and 11.5 to precipitate out iron, calcium and manganese (While silica removal is not expressly stated, given application of the same aspect of increasing pH above 5, silica precipitation would be expected absent evidence to the contrary though the Office cannot test for this, see MPEP 2112 V). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of ‘256 in view of the electrochemical cell of Brown. The teaching or suggested motivation in doing so being the ability to recover other lithium products and high purity lithium carbonate, further concentrate lithium (Id.).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 22, 24, 25, 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bortya in view of Bourcier, Jost, and Brown.
Regarding claims 21 and 22, Boryta discloses a process for recovery of lithium from a geothermal brine (salton sea, Boryta at “Table 1”) comprising:
Providing a salton sea brine which comprises lithium chloride, silica, and iron (Boryta at “Table 1”, while no Si or Fe is disclosed, it is noted that the salton sea geothermal brine is utilized which inherently contains such);
Removing calcium and magnesium from the geothermal brine (Boryta at 4:5-15, and boron, 4:64);
Recovering lithium chloride from the geothermal brine to produce a lithium chloride-rich stream (Boryta at 4:50).
However, Boryta does not expressly state removal of silica and iron via oxidation of the brine and reducing the pH thereof ot precipitate silica and iron, concentrating the lithium chloride via reverse osmosis, and forming lithium carbonate via subjecting lithium chloride to an electrochemical cell to produce lithium hydroxide which is then carbonated via carbon dioxide.
Bourcier in a method of treating lithium brines discloses usage of reverse osmosis (Bourcier at 12-13).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of Boryta in view of the OR of Bourcier. The teaching or suggested motivation in doing so being silica management, and management over other impurities that can be precipitated out (Such as Cs or Rb, Id.).
Brown discloses in a process for recovering lithium from a geothermal brine (Brown at “Abstract” & 4:31) that lithium chloride-rich stream can be converted to lithium hydroxide via an electrochemical cell (Brown at 3:35-58) and then converted to lithium carbonate via carbon dioxide exposure on the lithium hydroxide (Id.). Brown also discloses setting the pH between 10.5 and 11.5 to precipitate out iron, calcium and manganese (While silica removal is not expressly stated, given application of the same aspect of increasing pH above 5, silica precipitation would be expected absent evidence to the contrary though the Office cannot test for this, see MPEP 2112 V).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of Boryta in view of the electrochemical cell of Brown. The teaching or suggested motivation in doing so being the ability to recover other lithium products and high purity lithium carbonate, further concentrate lithium (Id.).
As to claims 24 and 25, Brown disclose solar evaporation or submerged combustion to achieve 12-44% LiCl (Brown at 5:15-25).
Turning to claims 28 & 29, Ca and Mg are precipitated out (Brown at 3:20-250.

Claims 21, 24, 25, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view Boucrier.
Regarding claim 21, Brown discloses a process for recovery of lithium from a geothermal brine (Brown at “Abstract”) comprising:
Providing a natural brine (Brine at “Abstract”, a geothermal brine inherently contains silica and iron);
Raising the pH between 10.5 and 11.5 to precipitate out iron, calcium and manganese (While silica removal is not expressly stated, given application of the same aspect of increasing pH above 5, silica precipitation would be expected absent evidence to the contrary though the Office cannot test for this, see MPEP 2112 V);
Recovering lithium chloride from the brine to produce a lithium chloride-rich stream (Brown at 5:5-10); 
Converting the lithium chloride-rich stream to lithium hydroxide via an electrochemical cell (Brown at 7:10-15 and 29); and
Converting the lithium hydroxide to lithium carbonate via carbon dioxide (7:25-30).
However, Brown does not expressly state using reverse osmosis.
Bourcier in a method of treating lithium geothermal brines discloses usage of RO (Bourcier at 12-13).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of Brown in view of the OR of Bourcier. The teaching or suggested motivation in doing so being silica management, and management over other impurities that can be precipitated out (Such as Cs or Rb, Id.).
As to claim 24, evaporation can be utilized to concentrate (Brown at 3:53-60).
Turning to claim 25, the concentration can be ~1% which overlaps that range instantly claimed which is prima facie obvious (See MPEP 2144.05).
Turning to claims 28 & 29, Ca and Mg are precipitated out (Brown at 3:20-250.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Boryta in
view of Bourcier and Brown as applied to claim 21 above, and in further view of Duyvesteyn.
As to claims 30 and 31, neither Boryta or Bourcier expressly state the usage of
solvent/ion extraction.
Duyvesteyn in a method of treating a brine discloses usage of IX or SX (Duyvesteyn at “Abstract”,
as such removal of B/Ca/Mg is considered to occur inherently and is an alternative rejection for claim 28).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of
invention to perform the method of Boryta, Brown and Bourcier in view of the IX/SX of Duyvesteyn. The teaching or suggested motivation in doing so being Zn removal (Id.).

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Bourcier as applied to claim 21 above, and in further view of Duyvesteyn.
As to claims 30 and 31, neither Brown or Bourcier expressly state the usage of
solvent/ion extraction.
Duyvesteyn in a method of treating a brine discloses usage of IX or SX (Duyvesteyn at “Abstract”,
as such removal of B/Ca/Mg is considered to occur inherently and is an alternative rejection for claim 28).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of
invention to perform the method of Brown and Bourcier in view of the IX/SX of Duyvesteyn. The
teaching or suggested motivation in doing so being Zn removal (Id.).

	Claims 32, 33, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Boryta in view of Bourcier and Duyvestyn.
	Regarding claims 32, 33, 37 and 40, Boryta discloses a method for recovery of lithium from salton sea brine (Boryta at “Table 1”) comprising:
	Removing impurities from a geothermal brine (Boryta at 4:5-15);
	Recovering lithium chloride from the geothermal brine to produce a lithium chloride-rich stream (Boryta at 4:50).
	However, Boryta does not expressly state usage of SX via phosphinic acid to remove divalent ions present nor concentrating the lithium chloride via RO.
Duyvesteyn in a method of treating a geothermal brine discloses usage of IX or SX (Duyvesteyn at “Abstract”, as such removal of B/Ca/Mg is considered to occur inherently and is an alternative rejection for claim 28) wherein a phosphinic acid is utilized (Duyvesteyn at 5:34-43)).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of
invention to perform the method of Brown in view of the IX/SX of Duyvesteyn. The
teaching or suggested motivation in doing so being Zn removal (Id.).
Bourcier in a method of treating lithium brines discloses usage of RO (Bourcier at 12-13).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of Borytan in view of the OR of Bourcier. The teaching or suggested motivation in doing so being silica management, and management over other impurities that can be precipitated out (Such as Cs or Rb, Id.).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Bortya in view of Bourcier and Duyvesteyn as applied to claim 32 above, and in further view of Jost.
Regarding claim 34, Bortya nor Bourcier or Duyvesteyn disclose silica and iron removal.
Jost in a method of treating brines discloses oxidation of iron/silica and reducing the pH to co-precipitate both out of a brine (Jost at “Abstract” and 10:10-15). Jost at “Title” particularly discloses geothermal brines.
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of Boryta and Boucrier in view of the iron/silica oxidation of Jost. The teaching or suggested motivation in doing so being preventing scaling (Id.).

Claims 32, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Bourcier and Duyvesteyn.
Regarding claim 32, Brown discloses a process for recovering lithium from a brine (Brown at “Abstract” & 4:31) comprising:
Removing impurities from the brine (Brown at 5:1-6);
Recovering lithium chloride from the brine to produce a lithium chloride-rich stream (Brown at 5:5-10).
However, Brown does not expressly state usage of SX via phosphinic acid to remove divalent ions present nor concentrating the lithium chloride via RO.
Duyvesteyn in a method of treating a geothermal brine discloses usage of IX or SX (Duyvesteyn at “Abstract”, as such removal of B/Ca/Mg is considered to occur inherently and is an alternative rejection for claim 28) wherein a phosphinic acid is utilized (Duyvesteyn at 5:34-43)).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of
invention to perform the method of Brown in view of the IX/SX of Duyvesteyn. The
teaching or suggested motivation in doing so being Zn removal (Id.).
Bourcier in a method of treating lithium brines discloses usage of RO (Bourcier at 12-13).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of Boryta in view of the OR of Bourcier. The teaching or suggested motivation in doing so being silica management, and management over other impurities that can be precipitated out (Such as Cs or Rb, Id.).
As to claim 35, evaporation can be utilized to concentrate (Brown at 3:53-60).
Turning to claim 36, the concentration can be ~1% which overlaps that range instantly claimed which is prima facie obvious (See MPEP 2144.05).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Bourcier and Duyvesteyn as applied to claim 32 above, and in further view of Jost.
Regarding claim 34, Brown nor Bourcier or Duyvesteyn disclose silica and iron removal.
Jost in a method of treating brines discloses oxidation of iron/silica and reducing the pH to co-precipitate both out of a brine (Jost at “Abstract” and 10:10-15). Jost at “Title” particularly discloses geothermal brines.
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of Brown and Boucrier in view of the iron/silica oxidation of Jost. The teaching or suggested motivation in doing so being preventing scaling (Id.).

Conclusion
Claims 21, 22, 24, 25, 28-37 and 40 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759